DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 10/22/2020.  In virtue of the communication:
Claims 1-20 are pending in the instant application.
The references cited in the Information Disclosure Statement(s) (IDS(s)) filed on 01/15/2021 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (U.S. Pub. 2009/0309519 A1).
Regarding claim 1, Suzuki discloses a rotary power tool (Figs. 1-2) comprising:
a housing (main body 12, Fig. 1) including a motor housing portion (on top of portion 12) and a handle portion (14, Fig. 1) extending from the housing;
an electric motor (M/30, Fig. 2, par [0040]) disposed within the motor housing portion (inside main body 12, par [0040]);
a trigger switch (22, Fig. 1) configured to selectively activate the electric motor (par [0041]);
a plurality of lighting elements (LED 20, Figs. 1-2) configured to be activated in response to actuation of the trigger switch (par [0042]); and
a brightness control unit (24, Figs. 1-2, par [0043]) positioned on the housing, wherein the brightness control unit is configured to adjust the lighting elements between a plurality of different brightness states (different operating mode of the LED 20, par [0043]) other than an “ON” state or an “OFF” state (the LED 20 can be prevented from being needlessly turned on, par [0043]).
Regarding claim 2, Suzuki discloses the rotary power tool wherein the brightness control unit (24) is also configured to adjust the lighting elements to the “OFF” state, such that the lighting elements remain deactivated in response to actuation of the trigger switch (in the second mode the LED 20 will remain off regardless of whether the trigger switch 22 is turned on or off … par [0043]).
Regarding claim 3, Suzuki discloses the rotary power tool further comprising a controller (42, Fig. 2) positioned in the housing and configured to activate the lighting elements in response to actuation of the trigger switch (Fig. 2).
Regarding claim 4, Suzuki discloses the rotary power tool wherein the brightness control unit includes a light switch (24, Fig. 2) in electrical communication with the controller (42).
Regarding claim 5, Suzuki discloses the rotary power tool wherein the light switch (24) is configured to adjust the brightness state of the lighting elements in response to being actuated (par [0043]).
Regarding claim 6, Suzuki discloses the rotary power tool wherein the light switch is a momentary switch (Fig 1), and wherein the lighting elements are adjusted to different brightness states in response to consecutive actuations of the light switch (par [0043]).
Regarding claim 9, Suzuki discloses the rotary power tool wherein the housing includes a foot portion (bottom portion, Fig. 1) on an opposite end of the handle portion (middle portion) as the motor housing portion, and wherein the brightness control unit (24) is positioned on the foot portion of the housing (Fig. 1).
Regarding claim 10, Suzuki discloses the rotary power tool wherein the brightness control unit (24) is operable separately from the actuation of the trigger switch (22) (Fig. 1).
Regarding claim 11, Suzuki discloses the rotary power tool wherein the different brightness states have a different luminosity from each other (different operating modes, par [0043]).
Regarding claim 12, Suzuki discloses the rotary power tool wherein at least one of the brightness states has a different duration of illumination than the other brightness states (see Abstract, par [0043]).
Regarding claim 18, Suzuki discloses a rotary power tool (Figs. 1-2) comprising:
a housing (main body 12, Fig. 1) including a motor housing portion (on top of portion 12) and a handle portion (14, Fig. 1) extending from the housing;
an electric motor (M/30, Fig. 2) disposed within the motor housing portion;
an output shaft (18, Fig. 1) extending from the housing configured to receive torque from the electric motor, causing the output shaft to rotate;
a trigger switch (22, Fig. 1) configured to selectively activate the electric motor;
a plurality of lighting elements (LED 20, Figs. 1-2) radially positioned around the output shaft;
a controller (42, Fig. 2) positioned in the housing and configured to activate the lighting elements in response to actuation of the trigger switch (par [0048]); and
a brightness control unit (24, Figs. 1-2, par [0043]) positioned on the housing, wherein the brightness control unit is configured to adjust the lighting elements between a plurality of different brightness states (different operating mode of the LED 20, par [0043]) other than an “ON” and an “OFF” state (the LED 20 can be prevented from being needlessly turned on, par [0043]),
wherein the housing includes a foot portion (bottom portion, Fig. 1) on an opposite end of the handle portion (14) as the motor housing portion, and wherein the brightness control unit (24, Fig. 1) is positioned on the foot portion of the housing (Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, as applied above, in view of Sterling (U.S. Paten 9,722,334 B2).
Regarding claim 13, Suzuki discloses a rotary power tool (Figs. 1-2) comprising: a housing (main body 12, Fig. 1) including a motor housing portion (top portion of body 12) and a handle portion (14) extending from the housing; an electric motor (M/30, Fig. 2) disposed within the motor housing portion; a trigger switch (22, Fig. 1) configured to selectively activate the electric motor; a plurality of lighting elements (LED 20, Figs. 1-2); a controller (42, Fig. 2) positioned in the housing and configured to activate the lighting elements in response to actuation of the trigger switch (par [0048]); and a control unit (24/26) positioned on the housing, the control unit including a light switch (24, Fig. 1) in electrical communication with the controller (42).
Suzuki does not explicitly disclose a timer configured to be adjusted by the light switch to a plurality of different expiration times after which the lighting elements are deactivated following release of the trigger switch.
However, as evidenced by Sterling, providing a timer (604, Fig. 6) configured to be adjusted by the light switch (606, Fig. 6) to a plurality of different expiration times after which the lighting elements are deactivated following release of the trigger switch (col. 8, lines 39-67) is well known in the art.
Therefore, it would have been obvious to one have skill in the art at the time of the invention was made to modify the device of Suzuki with the timer configured to be adjusted by the light switch to a plurality of different expiration times after which the lighting elements are deactivated following release of the trigger switch as taught by Sterling in order to control the lighting operating modes with the brightness levels of the light sources in the power tool system.
	Regarding claim 14, Suzuki/Sterling discloses the rotary power tool wherein the timer (604, Fig. 6 od Sterling) is configured to be temporarily disabled by the light switch to allow the lighting elements to remain indefinitely activated following release of the trigger switch (col. 8, lines 39-67 of Sterling).
Regarding claim 15, Suzuki/Sterling discloses the rotary power tool wherein the light switch is a momentary switch (Fig. 1 of Suzuki), and wherein the timer is adjustable to different durations in response to consecutive actuations of the light switch (par [0043] of Suzuki).
Regarding claim 16, Suzuki/Sterling discloses all of the limitation as claimed except the light switch is a slide switch or a wheel potentiometer.
However, this limitation is not of the patentable merits since the type of the switches using in the electrical system would have been held as of engineering design choice for cost saving or for convenience in applying them into the electronic device.
Accordingly, it would have been deemed obvious to one having skill in the art at the time of the invention was made to substitute the switch of Suzuki/Sterling with the slide switch or the wheel potentiometer to control the brightness of the lighting sources in the power tools.

Allowable Subject Matter
Claims 7, 8, 17 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571)272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on 571-272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844